DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26, 29, 34, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US 2015/0048316, or alternatively as being unpatentable over Choi in view of Kim, US 2011/0025723.
Regarding Claim 26, Choi discloses:  An optical device comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
an ophthalmic substrate (substrate 110, 210, 310, wherein the substrate is “of or related to the eye” because it is part of a display device which is viewed by a human eye; Abstract and FIGS. 1, 2, 5-15 of Choi); and
a multi-functional coating layer, fixedly attached to an ophthalmic surface of said ophthalmic substrate (photochromic layers 120, 220, 320 are fixedly attached to upper surfaces of substrates 110, 210, 310, respectively, and can function to provide a photochromic effect and support a light blocking layer 130, 230, 330 and protection for underlying layers, wherein the upper surface of the substrate is “of or related to the eye” because it is part of a display device which is viewed by a human eye; Abstract and paragraphs [0067]-[0071] and FIGS. 1, 3-15 of Choi); 
said multi-functional coating layer including a plurality of multifunctional areas, each multi-functional area of the multi-functional areas including a set of functional dots containing photochromic colorant, each of said functional dots fractionally covering said multi-functional area (photochromic layer 120, 220, 320 may have a plurality of areas which provide photochromic function and support function and protection function, each area including photochromic particles Ph which fractionally cover the area, e.g., photochromic particles Ph may be uniformly dispersed to the photochromic layer 120, or may be dispersed with different densities by region; paragraphs [0067]-[0071] and FIGS. 1, 3-15 of Choi);
wherein each said multifunctional area is a rectangular area (the subdivided areas of Choi are rectangular; FIGS. 8, 10, 14 of Choi);
said set of functional dots including:
a first group of the functional dots in which said photochromic colorant is a first photochromic colorant (some of the photochromic particles Ph of photochromic layer 120, 220, 320, e.g., the photochromic particles of sub-layer 122, 222, 322; FIGS. 1, 3-15 of Choi); and
a second group of the functional dots in which said photochromic colorant is a second photochromic colorant (other photochromic particles Ph of photochromic layer 120, 220, 320, e.g., the photochromic particles of sub-layer 121, 221, 321; FIGS. 1, 3-15 of Choi);
wherein said first and second photochromic colorants are different photochromic colorants (the present claims do not require the first and second photochromic colorants to be chemically different from each other, however, in any event, see paragraph [0071] of Choi, which states that photochromic layer 120 is not limited to photochromic particles Ph, but may include particles of which the color may be changed corresponding to the incidence of external light including infrared rays (IR), X-rays, gamma rays, or microwaves, and the color-changed particles may absorb the external light to reduce (e.g., minimize) the external light reflection; paragraph [0071] of Choi);
wherein said multi-functional coating layer is directly bonded to said ophthalmic surface of said ophthalmic substrate (photochromic layer 120 may be spaced apart from the substrate 110 or may be formed on the substrate 110; paragraph [0066] and FIGS. 1, 3-15 of Choi).

Choi does not appear to explicitly disclose:  each said multifunctional area having a contiguous area of up to 0.04 square millimeters and a short side of at least 20 micrometers.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions are disclosed in the prior art because Choi discloses areas delineated by light blocking layers in a display device, i.e., areas corresponding to pixels of the display device, wherein pixels of a typical display device are on the scale of tens of micrometers or low hundreds of micrometers (see, e.g., paragraphs [0054], [0072] of Choi).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed dimensions for the device of Choi in accordance with typical pixel width and pixel area of a standard display device, as disclosed in Choi.
Furthermore, Kim is related to Choi with respect to organic light emitting display device, and Kim teaches:  each said multifunctional area having a contiguous area of up to 0.04 square millimeters and a short side of at least 20 micrometers (a size of one pixel may be 175 .mu.m by 175 .mu.m, with areas therein having short sides [W or 2W] which may be 25 .mu.m or 50 .mu.m; paragraph [0067] and FIG. 5 of Kim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dimensions of Kim for the multifunctional areas of Choi, because such dimensions are suitable for the pixels and sub-pixel areas of an organic light emitting display device, as evidenced by paragraph [0067] and FIG. 5 of Kim.

Regarding Claim 29, Choi or Choi-Kim discloses:  wherein said ophthalmic substrate is selected from the group consisting of glass and polycarbonate (substrate may be formed of glass, quartz, ceramic, or plastic; paragraphs [0054], [0071] of Choi).

Regarding Claim 34, Choi or Choi-Kim discloses:  wherein said first group and said second group of said functional dots form interlaced arrays (the photochromic particles Ph of sub-layers 122, 222, 322 and shown interlaced with the photochromic particles Ph of sub-layers 121, 221, 321; see also the disclosure that photochromic particles Ph may be dispersed with different densities by region such as sublayers 122, 222, 322 versus sub-layers 121, 221, 321, which are overlaid onto each other; paragraphs [0067]-[0071] and FIGS. 1, 3-15 of Choi).

Regarding Claims 37 and 38, Choi or Choi-Kim discloses:  wherein said multi-functional coating layer is separated from said ophthalmic substrate by a distance of at most 1000nm (photochromic layer 120 may be spaced apart from the substrate 110 or may be formed on the substrate 110; paragraph [0066] and FIGS. 1, 3-15 of Choi).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (or Choi in view of Kim) and further in view of Shin et al., US 2012/0319089.
Regarding Claim 35, Choi or Choi-Kim does not appear to disclose:  wherein a layer of anti-wetting material is disposed in an optical path between a broad face of said ophthalmic substrate and the plurality of multi-functional areas of said multi-functional coating layer, said layer of anti-wetting material forming said ophthalmic surface.
Shin is related to Choi-Kim with respect to organic light emitting display device.
Shin teaches:  wherein a layer of anti-wetting material is disposed in an optical path between a broad face of said ophthalmic substrate and the plurality of multi-functional areas of said multi-functional coating layer, said layer of anti-wetting material forming said ophthalmic surface (in an organic light emitting display device, a hydrophobic pattern 215 may be disposed between a substrate 100 and one or more functional layers; FIGS. 1, 2A-2D, 3, 8-11, 16-20 of Shin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the anti-wetting material [hydrophobic pattern] of Shin for the device of Choi-Kim, because such hydrophobic pattern confines light emitting materials to their appropriate region to prevent deposition or diffusion onto a non-pixel region, thereby preventing blurring or smearing to ensure high resolution and enhanced contrast, as taught in paragraph [0120] of Shin.

Claims 26, 33, 39, 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Conner, US 5,985,381.
Regarding Claims 26 and 33, Conner discloses:  An optical device comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
an ophthalmic substrate (substrate such as textile substrate or fabric substrate, wherein the substrate is “of or related to the eye” because it is part of a textile or fabric which is viewed by a human eye; column 1, lines 23-67 and column 6, lines 24-67 and column 9, lines 15-35 and column 11, lines 47-67 and FIGS. 2-4, 5A, 5B, 6 of Conner); and
a multi-functional coating layer, fixedly attached to an ophthalmic surface of said ophthalmic substrate (photochromic materials printed as dots 36 on the surface of the substrate, wherein the upper surface of the substrate is “of or related to the eye” because it is part of a textile or fabric which is viewed by a human eye; column 8 line 57 – column 9, line 14 and FIG. 6 of Conner);
said multi-functional coating layer including a plurality of multifunctional areas, each multi-functional area of the multi-functional areas including a set of functional dots containing photochromic colorant, each of said functional dots fractionally covering said multi-functional area (photochromic materials printed as dots 36, wherein such dots 36 may be printed as half tones, quarter tones or other fractional tones with the photochromic material, and such dots 36 function to provide a camouflage effect and function to provide a color changing effect upon exposure to sunlight and also function to protect the underlying substrate; column 8 line 57 – column 9, line 14 and FIG. 6 of Conner; the Examiner notes that the claims do not indicate any difference between the several areas, and thus such areas may be arbitrarily defined, e.g., the upper half of FIG. 6 may be characterized as a first area and the lower half of FIG. 6 may be characterized as a second area);
wherein each said multi-functional area is a rectangular area (as explained above, the claims do not indicate any difference between the several areas, and thus such areas may be arbitrarily defined, e.g., the upper half of FIG. 6 [which is rectangular] may be characterized as a first area and the lower half of FIG. 6 [which is rectangular] may be characterized as a second area; column 8 line 57 – column 9, line 14 and FIG. 6 of Conner);
said set of functional dots including:
a first group of the functional dots in which said photochromic colorant is a first photochromic colorant (the photochromic materials printed as dots 36 may be white dots or gray dots which become gold on exposure to sunlight; column 8 line 57 – column 9, line 14 and FIG. 6 of Conner); and
a second group of the functional dots in which said photochromic colorant is a second photochromic colorant (the photochromic materials printed as dots 36 may be white dots or gray dots which become gold on exposure to sunlight; column 8 line 57 – column 9, line 14 and FIG. 6 of Conner; the first and second groups of dots may be arbitrarily defined among the dots 36 of Conner, e.g., a first row of dots may be characterized as the first group of dots and a second row of dots may be characterized as the second group of dots);
wherein said first and second photochromic colorants are different photochromic colorants (the present claims do not require the first and second photochromic colorants to be chemically different from each other, however, in any event, note that both white dots and gray dots are disclosed, and that the first and second groups of dots may be arbitrarily defined among the dots 36 of Conner, e.g., a first row of dots may be characterized as the first group of dots and a second row of dots may be characterized as the second group of dots; column 8 line 57 – column 9, line 14 and FIG. 6 of Conner);
wherein said multi-functional coating layer is directly bonded to said ophthalmic surface of said ophthalmic substrate (photochromic materials printed as dots 36 on the surface of the substrate, wherein the upper surface of the substrate is “of or related to the eye” because it is part of a textile or fabric which is viewed by a human eye; column 8 line 57 – column 9, line 14 and FIG. 6 of Conner);
wherein said functional dots of said first group and said functional dots of said second group are jetted dots (photochromic material, including the dots 36 of FIG. 6 of Conner, is printed, e.g., by ink jet printing; column 9, lines 35-62 of Conner).

As explained above, the claims do not indicate any difference between the several areas, and thus such areas may be arbitrarily defined.  Thus, the only requirement is that each area includes multiple dots [“set of functional dots”].  Nonetheless, Conner does not appear to explicitly disclose a small size of the dots such that there are multiple dots within each area defined by:  each said multifunctional area having a contiguous area of up to 0.04 square millimeters and a short side of at least 20 micrometers.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions are disclosed in the prior art because Conner discloses that the purpose of the photochromic dots is for color shifting effect in camouflage articles, i.e., the dots provide a cumulative effect of shifting the overall color of the article (see, e.g., Abstract and column 2, line 56 – column 3, line 23 and column 8, line 57 – column 9, line 14 and FIGS. 2-4, 5A, 5B, 6 of Conner).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed dimensions [micrometer scale size] for the dots of Conner in order to avoid a viewer being able to perceive the individual dots, which would destroy the purpose of camouflage, because a polka-dot pattern is highly conspicuous.

Regarding Claim 39, Conner discloses:  wherein said multi-functional coating layer is a polymeric multi-functional coating layer (photochromic materials may include polymeric materials, and see also “puffing agents” such as polystyrene; column 2, lines 7-37, column 3, lines 24-42, column 9, lines 15-35, and column 10, line 64 – column 11, line 12 of Conner).

Regarding Claim 43, Conner discloses:  wherein said first group and said second group of said functional dots form interlaced arrays (the first and second groups of dots do not appear to be distinguished from one another in location, such that the first and second groups may be arbitrarily defined among the dots 36 of Conner, e.g., odd-numbered [first, third, fifth, and so on] rows and columns of dots may be characterized as the first group of dots, and even-numbered [second, fourth, sixth, and so on] rows and columns of dots may be characterized as the second group of dots, and thus both of such groups form interlaced arrays; column 8 line 57 – column 9, line 14 and FIG. 6 of Conner).

Regarding Claim 45, Conner discloses:  wherein said polymeric multi-functional coating layer is separated from said ophthalmic substrate by a distance of at most 1000nm (photochromic materials printed as dots 36 on the surface of the substrate, wherein the upper surface of the substrate is “of or related to the eye” because it is part of a textile or fabric which is viewed by a human eye; column 8 line 57 – column 9, line 14 and FIG. 6 of Conner).

Allowable Subject Matter
Claims 27, 28, 30-32, 36, 40-42 and 44 are objected to as being dependent upon a rejected based claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 27, although the prior art discloses various optical devices, including:


    PNG
    media_image1.png
    114
    525
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    233
    524
    media_image2.png
    Greyscale


The prior art fails to disclose or suggest such combination of features further comprising:


    PNG
    media_image3.png
    51
    526
    media_image3.png
    Greyscale



With respect to Claim 40, although the prior art discloses various optical devices, including:


    PNG
    media_image4.png
    257
    525
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    91
    520
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    51
    522
    media_image6.png
    Greyscale


The prior art fails to disclose or suggest such combination of features further comprising:


    PNG
    media_image3.png
    51
    526
    media_image3.png
    Greyscale



With respect to Claim 42, although the prior art discloses various optical devices, including:


    PNG
    media_image4.png
    257
    525
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    91
    520
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    51
    522
    media_image6.png
    Greyscale


The prior art fails to disclose or suggest such combination of features further comprising:


    PNG
    media_image7.png
    46
    519
    media_image7.png
    Greyscale



With respect to Claim 44, although the prior art discloses various optical devices, including:


    PNG
    media_image4.png
    257
    525
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    91
    520
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    51
    522
    media_image6.png
    Greyscale


The prior art fails to disclose or suggest such combination of features further comprising:


    PNG
    media_image8.png
    95
    526
    media_image8.png
    Greyscale


With respect to Claims 28, 30-32, 36 and 41, these claims each depend from either Claim 27 or Claim 40, and are therefore allowable for at least the reasons explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872